 



Exhibit 10.2(b)
EXECUTION COPY
FIRST AMENDMENT
TO
PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First
Amendment”) is made and entered into as of July 31, 2006, by and among PRIDE
COMPANIES, L.P., a Delaware limited partnership (“Pride Company”), PRIDE
REFINING, INC., a Texas corporation (“Pride Refining”), PRIDE MARKETING LLC, a
Texas limited liability company (“Pride Marketing,”), PRIDE PRODUCTS, a Texas
general partnership (“Pride Products” and collectively with Pride Company, Pride
Refining and Pride Marketing, “Sellers”), on the one hand, and DELEK US
HOLDINGS, INC., a Delaware corporation (“Buyer”), and DELEK MARKETING & SUPPLY,
LP, a Delaware limited partnership and assignee of Buyer’s rights under the
Purchase Agreement (“Buyer Designee”). Sellers, Buyer and Buyer Designee are
hereinafter sometimes referred to individually as a “Party” and collectively as
the “Parties.”
RECITALS
     WHEREAS, Buyer, Pride Company, Pride Refining and Pride Marketing entered
into that certain Purchase and Sale Agreement dated June 21, 2006 (the “Purchase
Agreement”); and
     WHEREAS, the Purchase Agreement contemplated that Buyer would acquire from
Pride Company and Pride Marketing their respective equity interests in Pride
Products; and
     WHEREAS, the Parties now desire that Pride Products assign certain of its
assets directly to Buyer Designee, in lieu of Pride Company and Pride Marketing
selling their respective equity interests in Pride Products to Buyer pursuant to
the Purchase Agreement, and that Pride Products become a party to the Purchase
Agreement and be deemed a “Seller” thereunder; and
     WHEREAS, the Parties now desire to amend certain provisions of the Purchase
Agreement and certain Schedules and Exhibits thereto, all as further provided
herein;
     NOW, THEREFORE, in consideration of the premises and the mutual promises
made in the Purchase Agreement and this First Amendment, and in consideration of
the representations, warranties, and covenants contained in the Purchase
Agreement and this First Amendment, the Parties hereby agree as follows:
PURCHASE AGREEMENT PROVISIONS

  1.   Definitions and Interpretation. Capitalized terms used and not defined in
this First Amendment shall have the meanings ascribed thereto in the Purchase
Agreement, unless expressly provided otherwise in this First Amendment, and all
rules as to interpretation and usage set forth in the Purchase Agreement shall
apply to this First Amendment.

First Amendment to Purchase Agreement
Page 1 of 9

 



--------------------------------------------------------------------------------



 



  2.   Addition of Pride Products as a “Seller”.

  a.   The Parties hereby agree to add Pride Products as, and Pride Products
agrees to be added as, a “Seller” party to the Purchase Agreement effective as
of June 21, 2006, except that any representations and warranties deemed made by
Pride Products by virtue of its addition as a Party shall be made as of the date
hereof. Pride Products shall have rights and obligations substantially similar
to the rights and obligations of the existing Sellers. All references in the
Purchase Agreement to “Sellers” shall be deemed to include Pride Products.    
b.   Pride Products hereby (i) acknowledges that it has received a copy of the
Purchase Agreement and all schedules and exhibits thereto, (ii) adopts the
Purchase Agreement with the same force and effect as if Pride Products were
originally a party thereto and named as a party therein, (iii) agrees to assume
and perform all of the obligations and liabilities applicable to it as a
“Seller,” and, as such, to comply with and be bound by the terms of the Purchase
Agreement, (iv) accepts the rights and privileges applicable to it as a “Seller”
pursuant to the Purchase Agreement, and (v) agrees that any and all Purchased
Property that Pride Products owns shall be bound by the terms of the Purchase
Agreement.     c.   Pride Products acknowledges that it has read and understands
the scope and effect of the provisions of the Purchase Agreement and hereby
represents and warrants to Buyer and to Buyer Designee (for so long as Buyer
Designee remains an Affiliate of Buyer) the same representations and warranties
provided in Article IX of the Purchase Agreement and such provisions are
incorporated herein for all purposes with respect to Pride Products.     d.  
All notices to be sent to Pride Products pursuant to the Purchase Agreement
shall be sent as provided in Section 20.9 thereof.

  3.   Buyer Designee.

  a.   Buyer hereby designates Buyer Designee as the Affiliate of Buyer to whom
the Purchased Property is to be conveyed as of the Closing Date pursuant to
Section 5.6 of the Purchase Agreement; provided, however, that the foregoing
shall in no way limit the application of Section 5.6, 14.5 or 20.12 of the
Purchase Agreement. Sellers expressly waive the three day notice requirement set
forth in Section 5.6 of the Purchase Agreement with respect to the designation
of Buyer Designee.     b.   All Exhibits to the Purchase Agreement shall be
amended, as applicable, to replace Buyer with Buyer Designee; provided, however,
that the

First Amendment to Purchase Agreement
Page 2 of 9

 



--------------------------------------------------------------------------------



 



foregoing shall in no way limit the application of Section 5.6, 14.5 or 20.12 of
the Purchase Agreement.

  c.   Buyer hereby acknowledges and agrees that the designation of Buyer
Designee to receive the Purchased Property and to enter into the Exhibits to the
Purchase Agreement in no way limits the obligations of Buyer under the Purchase
Agreement, including under Article XV of the Purchase Agreement.

  4.   Section 2.1 (Included Assets). Section 2.1 of the Purchase Agreement is
hereby amended as follows:

  a.   Subparagraph 2.1(a) is hereby deleted in its entirety, and is replaced
with the following: “(a) [INTENTIONALLY OMITTED];     b.   Subparagraph 2.1(n):
add the words “Pride Products” after “Pride Marketing,” in the second and third
lines thereof; and     c.   Subparagraph 2.1(v): delete the words “and Pride
Products’” in the first and second lines thereof.

  5.   Section 3.4 (Inventory Payment). Section 3.4 of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

      “3.4 Inventory Payment.

(a) The aggregate purchase price to be paid by Buyer at Closing in consideration
for the Purchased Inventory (the “Inventory Price”) shall be an amount equal to
TWO MILLION DOLLARS ($2,000,000).
(b) Sellers and Buyer agree that the Inventory Price shall be allocated among
the volumes of (i) generic additives, (ii) other chemicals and (iii) refined
petroleum products purchased by Buyer Designee as of the Effective Time. Sellers
and Buyer shall mutually prepare within three (3) Business Days after the
Closing Date a schedule setting forth an allocation of the Inventory Price among
the Purchased Inventory in accordance with the Inventory Procedures.

  6.   Section 3.6(a)(iii) (Assumption of Liabilities). Section 3.6(a)(iii) of
the Purchase Agreement is hereby deleted in its entirety.     7.   Section 4.2
(Possession and Control). Section 4.2 of the Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“4.2 Possession and Control. Control of operation, risk of loss, and transfer of
title to the Purchased Property from Sellers to Buyer shall be effective as of
11:59:59 p.m. Central Time on the Closing Date (the “Effective Time”).”
First Amendment to Purchase Agreement
Page 3 of 9

 



--------------------------------------------------------------------------------



 



  8.   Section 5.2 (Sellers’ Deliveries). Sections 5.2(c) and 5.2(q) of the
Purchase Agreement are hereby deleted in their entirety.     9.   Section 5.3(c)
(Buyer’s Deliveries). Section 5.3(c) of the Purchase Agreement shall be deleted
in its entirety.     10.   Section 6.2 (Purchase Price Allocation). The
following amendments shall be made to Section 6.2 of the Purchase Agreement:

  a.   The phrase “, at least three (3) days prior to the Closing Date,” in the
first sentence of Section 6.2 of the Purchase Agreement is hereby amended and
replaced by the phrase “, on or before September 30, 2006,”.     b.   The phrase
“(including the assets held by Pride Products)” in the fourth and sixth lines of
Section 6.2 of the Purchase Agreement is hereby deleted.

  11.   Section 8.1 (Cooperation). The phrase “the Purchased Property, the
Business or Pride Products” in the third and sixth lines of Section 8.1 of the
Purchase Agreement is hereby amended and replaced in each instance with the
phrase “the Purchased Property or the Business.”     12.   Section 8.3 (Income
Taxes). The second and third sentences of Section 8.3 of the Purchase Agreement
are hereby deleted in their entirety.     13.   Section 8.7 (Other Taxes). The
phrase “the Business, Pride Products and the Purchased Property” in the second
and third lines of Section 8.7 of the Purchase Agreement is hereby amended and
replaced in each instance with the phrase “the Business and Purchased Property.”
    14.   Section 9.2 (Organization). Section 9.2 of the Purchase Agreement is
hereby amended to add a new subparagraph 9.2(d) as follows:

“(d) Pride Products is a general partnership, duly organized and validly
existing under the Laws of the State of Texas and is duly qualified to carry on
business in the State of Texas.”

  15.   Section 9.7 (Taxes). The following phrases are hereby deleted from
Section 9.7 of the Purchase Agreement:

  a.   Line 2: “or the assets of Pride Products”;     b.   Line 4: “, Pride
Products”;     c.   Line 6: “or the assets of Pride Products” and “, Pride
Products”;     d.   Lines 10 and 11: “, Pride Products”;

First Amendment to Purchase Agreement
Page 4 of 9

 



--------------------------------------------------------------------------------



 



  e.   Line 16: “or Pride Products”;     f.   Lines 18 and 19: “nor any
liability of Pride Products”;     g.   Line 24: “or Pride Products”;     h.  
Lines 27 and 28: “Other than the Partnership Interests,” and “nor any asset held
by Pride Products”;     i.   Line 30: “or the assets held by Pride Products”;
and     j.   Line 32 and 33: “Pride Products is, and at all times prior to the
Closing has been since its formation, classified as a disregarded entity for
U.S. federal tax purposes.”

  16.   Section 9.10 (Legal Proceedings). Section 9.10 of the Purchase Agreement
is hereby amended to delete the phrase “or Pride Products” in the second and
seventh lines thereof.     17.   Section 9.13 (No Breach, Conflict).
Section 9.10 of the Purchase Agreement is hereby amended to delete the phrase
“or Pride Products” in the eighth, ninth and tenth lines thereof, and to delete
the phrase “, Pride Products” in the eleventh line thereof.     18.  
Section 9.17 (Commitments). Section 9.17 of the Purchase Agreement is hereby
amended to delete the phrase “, Pride Products” in the second and third lines
thereof.     19.   Section 9.18 (Environmental Matters). Section 9.18 of the
Purchase Agreement is hereby amended as follows:

  a.   Subparagraph 9.18(b): delete the phrase “and Pride Products” in the
second line thereof;     b.   Subparagraph 9.18(c): delete the phrase “and Pride
Products” in the third line thereof;     c.   Subparagraph 9.18(d): delete the
phrase “or Pride Products” in the first line thereof;     d.   Subparagraph
9.18(e): delete the phrase “or Pride Products” in the third and fifth lines
thereof;     e.   Subparagraph 9.18(i): delete the phrase “and Pride Products”
in the first line thereof; and     f.   Subparagraph 9.18(k) is hereby deleted
in its entirety.

First Amendment to Purchase Agreement
Page 5 of 9

 



--------------------------------------------------------------------------------



 



  20.   Section 9.19 (Pride Products). Section 9.19 of the Purchase Agreement is
hereby deleted in its entirety, and is replaced with the following: “Section
9.19 [INTENTIONALLY OMITTED].”     21.   Section 9.20 (Magellan Contract).
Section 9.20 of the Purchase Agreement is hereby amended as follows:

  a.   Subparagraph 9.20(e): at the end of the paragraph, add “, except as shall
have been consented to in writing by Magellan and its affiliates, as applicable,
as of the Closing.”     b.   Subparagraph 9.20(f): at the end of the paragraph,
add “, except as shall have been consented to in writing by Magellan and its
affiliates, as applicable, as of the Closing.”

  22.   Section 9.21 (Magellan Lease). Section 9.21 of the Purchase Agreement is
hereby amended as follows:

  a.   Subparagraph 9.21(e): at the end of the paragraph, add “, except as shall
have been consented to in writing by Magellan and its affiliates, as applicable,
as of the Closing.”     b.   Subparagraph 9.21(f): at the end of the paragraph,
add “, except as shall have been consented to in writing by Magellan and its
affiliates, as applicable, as of the Closing.”

  23.   Section 9.23 (Labor Relations). Section 9.23 of the Purchase Agreement
is hereby amended to delete the phrase “nor Pride Products” in the second
sentence thereof.     24.   Section 9.24(a) (Bankruptcy). Section 9.24(a) of the
Purchase Agreement is hereby amended to delete the phrase “or Pride Products” in
the second line thereof.     25.   Section 9.26 (Pipelines). Section 9.26 of the
Purchase Agreement is hereby amended as follows:

  a.   Subparagraph 9.26(c): delete the phrase “and Pride Products” in the first
line thereof and “or Pride products” in the second line thereof.     b.  
Subparagraph 9.26(d): delete the phrase “or Pride Products” in the second line
thereof.     c.   Add a new Subparagraph 9.26(e) as follows:

“(e) To Seller’s Knowledge and except as would not, individually or in the
aggregate, have a Material Adverse Effect on the Purchased Property or the
Business:
First Amendment to Purchase Agreement
Page 6 of 9

 



--------------------------------------------------------------------------------



 



  (i)   no default or event of default has occurred under any of the Pipeline
Contracts which is continuing, including any default or event of default arising
out of a transfer of title to the Pipelines or the transfer of rights under the
Pipeline Contracts, and     (ii)   substantially all of the Pipeline Contracts
(A) are assignable, (B) contain no unusual or unduly burdensome covenants or
restrictions or provisions for the forfeiture thereof which materially and
adversely affect the intended use of the Pipeline and (C)except for easements or
permits pertaining to government owned property, provide for the continuation
thereof so long as the Pipelines are used as a pipeline system without any
further condition on such continuation.”

  26.   Section 14.1 (Sellers’ Indemnification Obligations). Section 14.1 of the
Purchase Agreement is hereby amended to delete the phrase “(including Pride
Products after the Closing)” in the third line thereof.     27.  
Section 14.2(c) (Limitations on Sellers’ Indemnity Obligations. Section 14.2(c)
of the Purchase Agreement is hereby amended to delete the language “or 9.20(e)
or” in the ninth line thereof and replace it with “, 9.20(e) or 9.21(e) or.”).  
  28.   Section 15.1 (Buyer’s Indemnity Obligations). Section 15.1 of the
Purchase Agreement is hereby amended to delete the phrase “(excluding Pride
Products after the Closing)” in the second and third lines thereof.     29.  
Section 15.1(b) (Buyer’s Indemnity Obligations). Section 15.1(b) of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

"(b) any breach of any covenant or agreement of Buyer, Buyer Designee or any of
Buyer’s Affiliates contained in this Agreement or any Related Agreement;”

  30.   Section 19.4(a) (License of Trademarks). The phrase “the names ‘Pride,’
‘Pride,’ ‘Pride Companies,’ ‘Pride Refining,’ ‘Pride Marketing,’ and any” in the
second line of Section 19.4(a) of the Purchase Agreement is hereby amended and
replaced with the phrase “the names ‘Pride,’ ‘Pride Companies,’ ‘Pride
Refining,’ ‘Pride Marketing,’ ‘Pride Products,’ and any.”

PURCHASE AGREEMENT DEFINITIONS

  31.   The definition of “Partnership Interests” in Annex A is hereby deleted
in its entirety.

First Amendment to Purchase Agreement
Page 7 of 9

 



--------------------------------------------------------------------------------



 



  32.   The following definition of “Pipeline Contracts” is inserted into Annex
A in proper alphabetical order:

"Pipeline Contracts” means all of Sellers’ rights, titles, interests and estates
(including all rights to receive payments) under or by virtue of all agreements,
leases, easements, permits, licenses, rights-of-way, warranties, guarantees,
undertakings, commitments, understandings, arrangements, servitudes and
interests therein or rights thereunder relating or pertaining to, or utilized in
connection with, the lease or ownership of the Pipelines.”
PURCHASE AGREEMENT SCHEDULES

  33.   Schedule 2.1(j) (Assigned Contracts). Schedule 2.1(j) to the Purchase
Agreement is hereby amended and replaced in its entirety by Schedule 2.1(j)
attached to this First Amendment.     34.   Schedule 9.12(a) (Sellers’ Consents
and Waivers). Schedule 9.12(a) to the Purchase Agreement is hereby amended and
replaced in its entirety by Schedule 9.12(a) attached to this First Amendment.  
  35.   Schedule 9.19(e) (Pride Products). Schedule 9.19(e) to the Purchase
Agreement is hereby deleted in its entirety.

PURCHASE AGREEMENT EXHIBITS

  36.   Exhibit 5.2(q) (Opinion of Counsel). Exhibit 5.2(q) to the Purchase
Agreement is hereby deleted in its entirety.

MISCELLANEOUS

  37.   Each reference herein to the Purchase Agreement shall, unless the
context otherwise requires, mean the Purchase Agreement as amended by this First
Amendment.     38.   The Purchase Agreement, as amended by this First Amendment,
is in all respects ratified, approved and confirmed.     39.   This First
Amendment shall be governed by all of the provisions of the Purchase Agreement,
unless the context otherwise requires, including all

First Amendment to Purchase Agreement
Page 8 of 9

 



--------------------------------------------------------------------------------



 



provisions concerning construction, enforcement, governing law and arbitration.

  40.   This First Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

[signature page follows]
First Amendment to Purchase Agreement
Page 9 of 9

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this First Amendment
as of the date first above written.

            SELLERS:

PRIDE COMPANIES, L.P.
      By:   Pride Refining, Inc., its general parter                      

                  By:   /s/ Brad Stephens         Brad Stephens        Chief
Executive Officer     

                  By:   Pride SGP, Inc., its general partner                    
 

                  By:   /s/ Brad Stephens         Brad Stephens        Chief
Executive Officer     

            PRIDE REFINING, INC.
      By:   /s/ Brad Stephens         Brad Stephens        Chief Executive
Officer     

            PRIDE PRODUCTS
      By:   Pride Companies, L.P., its general partner                      

                  By:   Pride Refining, Inc., its general partner              
       

                  By:   /s/ Brad Stephens         Brad Stephens        Chief
Executive Officer     

Signature Page to
First Amendment to Purchase Agreement

 



--------------------------------------------------------------------------------



 



            PRIDE MARKETING, LLC
   

                  By:   Pride Companies, L.P., its sole member                  
   

                  By:   Pride Refining, Inc., its general partner              
       

                  By:   /s/ Brad Stephens         Brad Stephens        Chief
Executive Officer     

                  By:   Pride SGP, Inc., its general partner                    
 

                  By:   /s/ Brad Stephens         Brad Stephens        Chief
Executive Officer     

Signature Page to
First Amendment to Purchase Agreement

 



--------------------------------------------------------------------------------



 



            DELEK MARKETING & SUPPLY, LP
      By:   Delek Marketing GP, LLC, its general partner                      

                  By:   /s/ Uzi Yemin         Name:           Title:        

                  By:   /s/ Assi Ginzburg         Name:           Title:        

Signature Page to
First Amendment to Purchase Agreement

 



--------------------------------------------------------------------------------



 



            DELEK US HOLDINGS, INC.
   

                  By:   /s/ Uzi Yemin         Name:           Title:        

                  By:   /s/ Assi Ginzburg         Name:           Title:        

Signature Page to
First Amendment to Purchase Agreement

 